Case 1:19-cv-00289-LO-TCB Document 174 Filed 01/27/20 Page 1 of 3 PageID# 3478



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

 STEVEN M. ANDERSON,                           *
                                               *
        Plaintiff/Counterclaim Defendant,      *
                                               *
 v.                                            * Civil Action No. 1:19-cv-00289-LO-TCB
                                               *
 FLUOR INTERCONTINENTAL, INC.,                 *
 FLUOR FEDERAL GLOBAL PROJECTS,                *
 INC. AND FLUOR FEDERAL SERVICES,              *
 LLC,                                          *
                                               *
        Defendants/Counterclaim Plaintiffs.    *
                                               *
                                               *

                               NOTICE OF HEARING DATE

        PLEASE TAKE NOTICE that Plaintiff Brigadier General (Ret.) Steven M. Anderson’s

 Objections to Magistrate Judge Buchanan’s January 10, 2020 Order shall be heard on Friday,

 February 14, 2020, at 10:00 am or as soon thereafter as counsel may be heard at the courthouse

 located at 401 Courthouse Square, Alexandria, Virginia.



 Dated: January 27, 2020                      Respectfully Submitted,

                                              THOMPSON HINE LLP

                                              By: /s/ Thomas O. Mason
                                                  Eric N. Heyer (VSB #73037)
                                                  Thomas O. Mason (VSB #44723)
                                                  Raymond C. McCann (VSB #19267)
                                                  Sarah M. Hall (pro hac vice pending)
                                                  1919 M Street, N.W., Suite 700
                                                  Washington, D.C. 20036-1600
                                                  Phone: (202) 331-8800
                                                  Fax: (202) 331-8330
                                                  Eric.Heyer@ThompsonHine.com
                                                  Tom.Mason@ThompsonHine.com
                                                  Ray.McCann@ThompsonHine.com


                                                1
Case 1:19-cv-00289-LO-TCB Document 174 Filed 01/27/20 Page 2 of 3 PageID# 3479




                                          Counsel for Steven M. Anderson




                                      2
Case 1:19-cv-00289-LO-TCB Document 174 Filed 01/27/20 Page 3 of 3 PageID# 3480



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 27th day of January, 2020, I caused a true and correct

 copy of the foregoing to be served on the following via ECF to:

        Tirzah S. Lollar, Esq.
        Craig Margolis, Esq.
        ARNOLD & PORTER KAYE SCHOLER LLP
        601 Massachusetts Avenue, NW
        Washington, DC 20001
        tirzah.lollar@arnoldporter.com
        craig.margolis@arnoldporter.com

        Mark Moore, Esq.
        NEXSEN PRUET, LLC
        P.O. Box 2426
        Columbia, South Carolina 29202
        mmoore@nexsenpruet.com

        Jennifer Cluverius, Esq.
        NEXSEN PRUET, LLC
        P.O. Box 10648
        Greenville, South Carolina 29603-0648
        jcluverius@netsentpruet.com

        Counsel for Fluor Corporation, Inc.
        Fluor Intercontinental, Inc.
        Fluor Federal Global Projects, Inc., and
        Fluor Federal Services, LLC


                                              /s/ Thomas O. Mason




                                                3
